Citation Nr: 1119690	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer as secondary to herbicide exposure. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for PTSD, prostate cancer, and bilateral hearing loss.  The Veteran testified at a Board hearing at the RO in August 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The record contains stressors with credible supporting evidence. 

2.  The Veteran has a current diagnosis of PTSD that is due to his in-service stressors.

3.  The Veteran is presumed to have been exposed to Agent Orange during active service on the USS Preston, which is documented to have operated temporarily on Vietnam's in-land waterways. 

4.  The Veteran's prostate cancer is causally and etiologically related to the Veteran's exposure to Agent Orange.  

5.  The Veteran experienced noise exposure during active service.  

6.  The Veteran did not have chronic symptoms of a hearing loss disability during service or within one year of separation from service and did not have continuous symptoms of bilateral hearing loss from separation from service.  

7.  The Veteran does not have a current hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated January 2006 and March 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letters to the Veteran were not provided prior to the initial unfavorable decision in March 2005.  However, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in May 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 VCAA letter.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the claims for service connection.  The representative and the AVLJ asked questions to draw out the Veteran's contentions regarding the onset and causality of his disabilities.  In addition, the AVLJ requested information regarding any current treatment and symptoms as well as any evidence that might provide a nexus between the Veteran's current disabilities and service.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims of service connection for a PTSD, prostate cancer, and hearing loss.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  

The Veteran was afforded VA examinations in August 2008 with an addendum provided in April 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Service Connection for PTSD

The Veteran contends that he has PTSD related to his service on the USS Preston.  The Board notes that the Veteran did not serve in any combat scenarios.  For veterans who did not serve in combat, service connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).  The Board, however, finds that service connection may be established under the old regulation.  

The Veteran noted several stressors.  He noted firing on MIG aircraft as they tried to get to his carrier.  He also noted picking up downed pilots from the water almost weekly.  Although most pilots were still alive, he recalled one pilot that had been dead in the water for about a week before they found him, which resulted in his arm coming off when they tried to pull him out of the water.  He also recalled at least three other instances where they picked up dead pilots.  He also reported that during his service aboard the USS Preston he worked as a radar technician responsible for plotting coordinates used to hit targets.  In turn, he would hear over the radio the resulting casualties and destruction which he found stressful.  (Personnel records confirm the Veteran served as a radarman.)

During the Board hearing in August 2009, the Veteran also reported a misfire onboard the USS Turner Joy.  The Veteran reported that his ship and the USS Turner Joy were shelling when a cease fire was called.  The Veteran went up to see what had happened and he saw that the shell went off inside the mount of the USS Turner Joy and blew one guy through the glass top and one guy out the door.  He heard two people involved died.  The other two were badly hurt.  The USS Preston helped retrieve the bodies.  The Board also notes that personnel records show the Veteran received hostile fire pay for the months of August through December 1965.      

The record contains supporting evidence of the gun mount detonation on the USS Turner Joy in October 1965.  The record shows that three men were killed and three others were injured.  The record does not show that the USS Preston assisted in recovering bodies from the detonation, but it does show that the ship's duties included conducting shore bombardment missions along the Vietnam coast in support of allied ground forces during the period of the USS Turner Joy's gunmount detonation.  The Board finds this to be credible supporting evidence of the Veteran's claimed stressors.  

VA treatment records show consistent diagnoses of PTSD from 2004 forward.  The records note the Veteran's history of seeing many wounded and dead soldiers while serving on the USS Preston.  The Veteran consistently reported difficulty sleeping, anxiety, nightmares, isolation, hypervigilance, startle reactions, flashbacks, isolation, and avoidance of social events.

The Veteran was afforded a VA examination in August 2008.  The examiner then provided a thorough addendum to her opinion in April 2009.  The examiner found it less likely than not that the Veteran has PTSD related to service.  The examiner provided diagnoses of major depressive disorder and anxiety disorder.  The examiner suggested that the Veteran diagnosed himself with PTSD and his treating examiners went along with the diagnosis.  The examiner noted that when the Veteran went from North Carolina to Pine Belt, he advised the Pine Belt physicians that he had been diagnosed with PTSD, but the examiner maintained that this was not reflected in the records.  The examiner also noted inconsistent symptomatology and depression relating to his unemployment and abdominal surgery in 2001.  

The record, however, does reflect that a June 2004 Daymark Recovery Services record noted a diagnosis of possible PTSD on Axis I prior to the Veteran's treatment at Pine Belt.  Also, the Veteran did experience depression after his unemployment in 2001, but in March 2005, the Veteran noted a history of nightmares and trouble sleeping prior to his unemployment.  He reported a worsening of symptoms with the onset of the Iraq war and his unemployment.  Additionally, progress notes show that in November 2004 and January 2005, Dr. W.R. and then Dr. N.Y. indicated PTSD possibly related to the Veteran's Vietnam experience needed to be ruled out.  In March 2005, Dr. N.Y., a psychiatrist, noted the Veteran's reported stressors of pulling bodies out of the water and watching "babies and women" run out of the village during the war.  Dr. N.Y. provided diagnoses of PTSD and major depressive disorder.  Thereafter, in progress reports dated in 2005, 2006, and 2007, Dr. N.Y. provided diagnoses of PTSD due to combat in Vietnam and major depressive disorder on Axis I.  Progress reports by Dr. R.S., a psychiatrist, dated in 2007 and 2008 noted the same Axis I diagnoses.  Dr. R.S. also provided a letter in January 2009 after having reviewed the Veteran's treatment records and physician notes dating back to 2005.  Dr. R.S. specifically noted that the treatment records document continued symptoms of PTSD-like symptoms on multiple visits over the previous four years.  Based on the records, Dr. R.S. opined that the Veteran's PTSD symptoms are secondary to his "Vietnam combat experience."  Thus, the record does not indicate that a diagnosis of PTSD was just based on a history of PTSD provided by the Veteran.  

Additionally, a February 2005 discharge summary from the South Mississippi State Hospital showed the Veteran was admitted with provisional diagnoses of major depressive disorder and rule out PTSD.  It was noted that the Veteran was experiencing nightmares and flashbacks triggered by events in Iraq and that the Veteran had served in Vietnam.  The discharge diagnoses were major depressive disorder and chronic PTSD on Axis I.  A February 2006 VA treatment record showed Dr. M.G. reported that the Veteran complained of nightmares of picking up pilots who were dead or alive out of the water, while serving on a ship in Vietnam.  The Veteran also complained that as a chart navigator, he was involved in plotting the charts for the major naval guns that used to blow up Vietnamese villages in support of the Marines on the ground.  Dr. M.G. provided diagnoses of major depressive disorder and PTSD on Axis I.  VA treatment records show the Veteran continues to be diagnosed and treated for PTSD.

The Board finds that the August 2008 VA examination and April 2009 addendum are persuasive unfavorable medical evidence but there is also persuasive favorable medical evidence from the Veteran's private and VA treating physicians that the Veteran has PTSD as the result of the above described and sufficiently corroborated stressful events that occurred in Vietnam.  Thus, the Board finds the evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the Veteran has PTSD related to his in-service stressors.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD due to in-service stressors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The medical evidence of record indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD.  The Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.  For these reasons, the Board need not consider whether other diagnosed mental disorders are service related as this issue is neither raised by the Veteran nor otherwise raised by the record.  See 
Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (providing that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record). 

Service Connection for Prostate Cancer

The Veteran contends that his prostate cancer may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  Service in Vietnam includes service on the inland ("brown water") waterways or service in other locations if the conditions of service involved duty or visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran have set 'foot-on-land' in Vietnam).  The USS Preston (DD-795) operated on the Mekong River Delta, Ganh Rai Bay, and Saigon River during September 28 - 29 and December 27 - 29, 1965.  (The Board recognizes this finding from a review of a June 2010 Compensation and Pension Service Bulletin.)  Thus, the USS Preston is considered to have operated on the inland waterways of Vietnam.  According to the Veteran's service records, he served onboard the USS Preston during this time period.  Therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

The Board notes that private and VA treatment records show a diagnosis of prostate cancer as early as February 2004, treated with radiation therapy.  38 C.F.R. § 3.309(e) sets forth the diseases associated with exposure to certain herbicide agents.  If the Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed in this section shall be service-connected even though there is no record of such disease during service.  Prostate cancer is included in the list of diseases set forth in 38 C.F.R. § 3.309(e).  Moreover, malignant neoplasms of the genitourinary system are compensable.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2010).  Therefore, the Board finds that the Veteran's prostate cancer is service connected based on his exposure to Agent Orange.  

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has a current hearing loss disability that is causally related to his active service.  During the August 2009 Board hearing, the Veteran claimed he was exposed to significant noise while serving onboard ship.  He noted guns going off on the other side of the wall from where he was stationed.  He did not use hearing protection.  The Board finds that the Veteran was exposed to loud noise during active service.  

During the August 1962 enlistment report of medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)*
0 (10)
-5 (5)
-10 (0)
10 (15)
LEFT
0 (15)
10 (20)
-0 (10)
10 (20)
5 (10)

(*Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).)  Whisper tests showed normal hearing in December 1964 and at separation from service in December 1966 with scores of 15 out of 15.  During the Board hearing, the Veteran specifically noted that he did not realize he had hearing loss until 1999 when he was required to take an audiological examination in conjunction with his employment.  He stated that he did not notice any hearing loss.  The Veteran's wife noted that she noticed his hearing problems for some unspecified time before then.  Based on the normal findings in service and the lack of complaints or findings of hearing loss until many years after service, the Board finds that the Veteran did not experience chronic hearing loss during service or within one year of service or continuous symptoms of hearing loss from separation from service.  

Moreover, the record contains a private audiological examination dated January 1999.  During that examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
20
5
10
10
20

Speech discrimination scores were not provided.  These findings do not show a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in August 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
25
20
20
30
35

Speech discrimination scores were 96 percent bilaterally.  These findings also do not show a current hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Although the Veteran was exposed to noise during service, it has not resulted in a current hearing loss disability.  

Based on a review of all lay and medical evidence, the Board finds that the Veteran does not have a current hearing loss disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for PTSD is granted.

Service connection for prostate cancer is granted.  

Service connection for bilateral hearing loss is denied. 



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


